Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: PreMD Reports Second Quarter Results << - FDA update expected imminently - Successfully completed initial project for Cosmetics company - AMEX appeal continuing >> TORONTO, Aug. 13 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced unaudited financial results for the second quarter fiscal 2008 ended June 30, 2008 ("Q2 2008"). "The second quarter of 2008 continued to be one of tremendous focus and dedication in resolving some of the challenges that we have faced," said Brent Norton, president and CEO of PreMD. "We believe that we have made significant progress with the US Food and Drug Administration (FDA) regarding our appeal of the non-substantially equivalent (NSE) letter for our 510(k) submission. We are encouraged by the FDA's request for additional analysis of the data and believe that this is a positive step towards regulatory approval in the U.S.
